EXHIBIT BYLAWS OF BUSINESS VALET SERVICES CORP. ARTICLE I OFFICES SECTION 1. PRINCIPAL OFFICE. The principal office of the Corporation shall be located in the City of Las Vegas, Nevada, Clark County, State of Nevada. SECTION 2. OTHER OFFICES. In addition to the principal office at 3172 N. Rainbow. Las Vegas. Nevada. other offices may also be maintained at such other place or places, either within or without the State of Nevada. as may be designated from time to time by the Board of Directors, where any and all business of the Corporation may be transacted and where meetings of the stockholders and of the Directors may be held with the same effect as though done or held at said principal office. ARTICLE II MEETING OF THE STOCKHOLDERS SECTION 1. ANNUAL MEETINGS. The annual meeting of the shareholder, commencing with the year 1996, shall be held at the registered office of the corporation, or at such other place as may be specified or fixed in the notice of said meetings in the month of or the month preceding the due date of the annual list of the officers and directors of the corporation at such time as the shareholders shall decide for the election of directors and for the transaction of such other business as may properly come before said meeting. SECTION 2. NOTICE OF ANNUAL MEETING. The Secretary shall mail, in the manner provided in Section 5 of Article II of these Bylaws, or deliver a written or printed notice of each annual meeting to each stockholder of record, entitled to vote thereat, or may notify by telegram, at least ten and not more than sixty (60) days before the date of such meeting. SECTION 3. PLACE OF MEETINGS. The Board of Directors may designate any place either within or without the State of Nevada as the place of meeting for annual meeting or for any special meeting called by the Board of Directors. A waiver of notice signed by all stockholders may designate any place either within or without the Stale of Nevada as the place for holding of such meeting. If no designation is made, or if a special meeting be otherwise called. the place of meeting shall be the principal office of Corporation in the State of Nevada, except as otherwise provided in Section 6, Article II of these Bylaws, entitled "Meeting of All Stockholders". SECTION 4. SPECIAL MEETINGS. Special meetings of the stockholders shall be held at the principal office of the Corporation or at such other place as shall be specified or fixed in a notice hereof. Such meetings of the stockholders may be called at any time by the President or Secretary or by a majority of the Board of Directors then in office, and shall be called by the President with or without Board approval on the written request of the holders of record of at least fifty percent (50%) of the number of shares of the Corporation then outstanding and entitled to vote, which written request shall state the object of such meeting. SECTION 5. NOTICE OF MEETING. Written or printed notice stating the place, day and hour of the meeting and. in case of special meeting the purpose for which the meeting is called, shall be delivered not less than ten (10) nor more than sixty (60) days before the late of the meeting, either personally or by mail, by or at the direction of the President or the Secretary to each stockholder of record entitled to vote at such meeting. If mailed. such notice shall be deemed to be delivered when deposited ill the United States mail, addressed to the stockholder at his/her address as it appears on the records of the Corporation, with postage prepaid. Any stockholder may at any time, by duly signed statement in writing to that effect, waive any statutory or other notice of any meeting, whether such statement by signed before or after such meeting. SECTION 6. MEETING OF ALL STOCKHOLDERS. If all the stockholders shall meet at any time and place, either within or without the State of Nevada and consent to the holding of the meeting at such time and place, such meeting shall be valid without call or notice and at such meeting any corporate action may be taken. SECTION 7. QUORUM. At all stockholder's meetings, the presence in person or by proxy of the holders of a majority of the outstanding stock entitled to vote shall be necessary to constitute a quorum for the transaction of business, but a lesser number may adjourn to some future lime not less than seven (7) nor more than twenty-one (21) days later, and the Secretary shall thereupon give at least three (3) days notice by mail to each stockholders entitled to vote who is absent from such meeting. SECTION
